Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Corrected Action
	This corrected action includes everything from the previous Action and additionally includes 35 U.S.C. 101 rejections for dependent claims 20, 26 and 39-41. The shortened statutory period of 3-months is reset as of the mailing date of this action, as noted on the Office Action Summary cover sheet.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 5, 9-11, 14-15, 17, 20-23, 25-26, 29, 34, and 39-41 are objected to because of the following informalities:  
In claim 1 line 1, "the operational state" should read “an operational state” because operational state has not yet been introduced and thus lacks antecedent basis.
In claim 1 line 12, "a predicted vector" should read "the predicted vector" because a predicted vector was previously introduced in claim 1 line 7.
In claim 21 line 3, "the measured value or values" should read “a measured value or values” because measured value has not been introduced and thus lacks antecedent basis.
In claim 22 line 1, “a fault” should read “the fault” because the fault has already been introduced in claim 1 line 16.
In claim 23 line 2, “a fault” should read “the fault” because the fault has already been introduced in claim 1 line 16.
In claim 23 line 2, "a system" should read "the system" because the system has already been introduced in claim 1 line 1.
In claim 25 line 1 "for performing" was probably also meant to be deleted to entirely delete the phrase “for performing a method in accordance with the first aspect of the invention” and properly mirror the language of claim 1.
In claim 39, the language “is the measured parameter” should read “if the measured parameter”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



The limitation “prediction engine for generating…” in claim 25 line 5. The generic placeholder “prediction engine” is used. The functional language “for generating” modifies the generic placeholder, and the rest of the limitation “for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors” does not include sufficient structure to perform the functional language. The prediction engine is only described functionally in the specification, page 15 line 17 – page 17 line 4. There are no structural components such as a processor given within the description as a definite element to perform the function of “for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors”.



The limitation “output device … for communicating…” in claim 34 lines 2-3. The generic placeholder “output device” is used. The functional language “for communicating” modifies the generic placeholder, and the rest of the limitation “comprising a visual and/or audio output device for communicating information to a user” does not include sufficient structure to perform the functional language. Output device will therefore be interpreted in light of the specification page 17 lines 11-18.Thus, “output device” is interpreted as including the structure of “an alarm, one or more LEDs or other lighting devices, or a visual display unit 15(VDU)”, See Specification page 17 lines 13-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9-11, 14-15, 17, 20-23, 25-26, 29, 34, and 39-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “vector encoder for encoding…”, “prediction engine for generating…”, and “residual vector generator for forming…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The vector encoder is only described functionally in the specification, page 13 line 23 – page 15 line 9. There are no structural components such as a processor given within the description as a definite 
The prediction engine is only described functionally in the specification, page 15 line 17 – page 17 line 4. There are no structural components such as a processor given within the description as a definite element to perform the function of “for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors”.
The residual vector generator” is only described functionally in the specification, page 15 lines 10-16 and page 17 lines 5-10. There are no structural components such as a processor given within the description as a definite element to perform the function of “for forming a residual vector from the generated feature and predicted vectors, so as to thereby identify a fault in the operation of the monitored system”. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 26, 29, and 34 are rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 25.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 5, 9-11, 14-15, 17, 20-23, 25-26, 29, 34, and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if 
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A method for monitoring the operational state of a system having one or more variable parameters comprising the steps of:
(a) forming an input vector containing one or more values for the or each variable parameter of the monitored system; 
(b) encoding the input vector to form an encoded vector; 
(c) translating the encoded vector into feature space to form a feature vector; 
(d) generating a predicted vector containing a corresponding number of predicted values for the values of the formed feature vector, wherein the predicted values are generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis  one or more previously generated feature vectors; 
(e) subtracting the feature vector from a predicted vector to form a residual vector; and 
(f) using the residual vector to identify one or more discrepancies in spatial and/or temporal changes in the or each variable parameter of the monitored system, so as to thereby identify a fault in the operation of the monitored system.

The limitation of “(a) forming an input vector containing one or more values for the or each variable parameter of the monitored system” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing one or more variable parameters into a vector. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically.
The limitation of “(b) encoding the input vector to form an encoded vector;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing an input vector into an encoded vector. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically.
The limitation of “(c) translating the encoded vector into feature space to form a feature vector;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing an encoded vector into a feature vector. Similar to example (iv) of 
The limitation of “(d) generating a predicted vector containing a corresponding number of predicted values for the values of the formed feature vector, wherein the predicted values are generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis one or more previously generated feature vectors;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2016.04(a)(2)(I)(C) – example (i). The limitation, as drafted and under a broadest reasonable interpretation is performing a statistical analysis (using a Markov chain) to generate a prediction vector. Similar to example (i) of “performing a resampled statistical analysis to generate a resampled distribution”, this limitation is performing a mathematical calculation to generate a statistical prediction as to the next operational state of the system. 
The limitation of “(e) subtracting the feature vector from a predicted vector to form a residual vector;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2016.04(a)(2)(I)(C) – example (vi). The limitation, as drafted and under a broadest reasonable interpretation, is calculating the difference between to vectors using matrix operations (i.e. subtraction). Similar to example (vi) of “calculating the difference between local and average data values”, this limitation is performing a mathematical calculation to form a residual vector.
The limitation of “(f) using the residual vector to identify one or more discrepancies in spatial and/or temporal changes in the or each variable parameter of the monitored system, so as to thereby identify a fault in the operation of the monitored system” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The claim limitation, as drafted and under a broadest reasonable interpretation, may be performed by noting the values in the residual vector as higher or lower than expected, and associating a particular value as related to a fault in the [monitored] system.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional limitation falls within the “generally linking the use to a particular technological environment” category. See MPEP2106.05(h).
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

subtracting the feature vector from the predicted vector comprises subtracting the or each real-number variable within the feature vector from a corresponding value in the predicted vector and wherein the corresponding value in the predicted vector is the equivalent vector component of the feature vector. The limitation is an abstract idea because it is claiming a mathematical calculation (i.e. subtracting). See MPEP 2106.04(a)(2)(I)(C). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 2 wherein each time a feature vector is generated, the feature vector is additionally incorporated into a statistical model for generating a further predicted vector for use in analysis of a subsequently formed feature vector. The limitation is an abstract idea because it is claiming a mathematical relationship (i.e. statistical model). See MPEP 2106.04(a)(2)(I)(A)- example iv. organizing information and manipulating information through mathematical correlations. As drafted and under a broadest reasonable interpretation, the limitation may be performed by changing parameters in the statistical analysis (i.e. the Markov chain), to take into account the additional feature vector for subsequent mathematical calculations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 1 comprising assigning each feature vector to an individual system state. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing feature vectors into system states. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 9 wherein feature vectors deemed to correlate are clustered together into a single system state. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing feature vectors into system states through clustering. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 10 comprising clustering feature vectors which are separated by a pre-determined distance in feature space and wherein clustering of two or more feature vectors is expressed by a clustered vector in the same feature space. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv). The limitation, as drafted and under a broadest reasonable interpretation is organizing feature vectors into system states by clustering feature vectors separated by a pre-determined distance. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

wherein the clustering process is repeated one or more times, the method comprising, for the second and subsequent runs of the clustering process, clustering; two or more feature vectors together; one or more feature vectors with one or more generated cluster vectors-or two or more cluster vectors. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv). The limitation, as drafted and under a broadest reasonable interpretation, may be performed by organizing feature vectors into system states by repeatedly clustering feature vectors separated by a pre-determined distance with the clustering process comprising not only clustering feature vectors but also clustering cluster vectors. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

	With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 1 wherein the at least one value of the or each variable parameter is acquired by monitoring equipment comprising one or more sensors.  This judicial exception is not integrated into a practical application because it is directed to data gathering. See MPEP 2106.04(d) referencing 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  Condition Monitoring and Control for Intelligent Manufacturing. Springer-Verlag London Limited, 2006. p. 1. ISBN-10: 1-84628-268-3.  – “Sensor measurements of the process are then filtered and input to the monitoring and control algorithms”). For the foregoing reasons, claim 15 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) A method as claimed in claim 1 comprising generating each vector component of the encoded vector as a binary number having a number of digits equal to a number of classes into which measured values of one or more variable parameters of the system may be classified, each digit of the binary number corresponding to a specific class, and wherein the generated binary number is repeated one or more times to form a repeated binary number. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP
2106.04(a) (2)(I)(A) – example (ii). The limitation, as drafted and under a broadest reasonable interpretation may be performed by generating the components of the encoded vector through a certain procedure. Similar to example (ii) of “a conversion between binary coded decimal and pure binary”, this limitation is encoding data from one format into a repeated binary format. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 17 wherein the repeated binary number is formed by repeating the whole of the generated binary number, or by repeating each of the digits of the generated binary number in turn. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (ii). The limitation, as drafted and under a broadest reasonable interpretation may be performed by generating the components of the encoded vector through a certain procedure. Similar to example (ii) of “a conversion between binary coded decimal and pure binary”, this limitation is encoding data from one format into a repeated binary format. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 17. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
	

With respect to claim 21, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 1 used to monitor the operational state of a system to detect a fault within the system, wherein any discrepancies in identified spatial and temporal changes in the measured value or values of the or each variable parameter are taken to be an indication of a fault within the monitored system. The limitation is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, is claiming how a person interprets discrepancies (i.e., they are taken to be an indication of a fault), and how things are taken is a mental process. This judicial exception is not 

With respect to claim 22, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 21 wherein a fault is identified when at least one component of the feature vector differs from a corresponding vector component of the predicted vector such that one or more of the components of the residual vector are not equal to zero, or when two or more components of the feature vector differ from a corresponding vector component of the predicted vector such that two  or more of the components of the residual vector are not equal to zero, or when the magnitude of the residual vector exceeds a predetermined threshold value. The limitation is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, is claiming how a person interprets components of the residual vector (i.e. greater than, less than, or equal to, either 0 or a threshold value) which is a mental process that can be performed in the human mind. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 21. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 22 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

isolating one or more components of a system in the event a fault has been identified in the operation of the system. The limitation is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, is claiming how a person interprets components of the residual vector (pin pointing the exact cause and location of a fault based on a person’s understanding of the residual vector) which is a mental process that can be performed in the human mind. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 21. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 23 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

	With respect to claim 25, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A residual vector formation system for performing for monitoring the state of an operational system, the residual vector formation system comprising: a vector encoder for encoding an input vector from measurements of one or more variable parameters of the operational system to form a feature vector; a prediction engine for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors; and a residual vector generator for forming a residual vector from the generated feature and predicted vectors, so as to thereby identify a fault in the operation of the monitored system.
a vector encoder for encoding an input vector from measurements of one or more variable parameters of the operational system to form a feature vector;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) - example (iv). The limitation, as drafted and under a broadest reasonable interpretation, functionally claimed generic placeholder that organizes an input vector into a feature vector. Similar to example (iv) of “organizing information and manipulating information through mathematical correlations”, this limitation is organizing information into a new form mathematically.
The limitation of “a prediction engine for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2016.04(a)(2)(I)(C) – example (i). The limitation, as drafted and under a broadest reasonable interpretation is a functionally claimed generic placeholder that performs a statistical analysis (using a Markov chain) to generate a prediction vector. Similar to example (i) of “performing a resampled statistical analysis to generate a resampled distribution”, this limitation is performing a mathematical calculation to generate a statistical prediction as to the next operational state of the system. 
The limitation of “a residual vector generator for forming a residual vector from the generated feature and predicted vectors, so as to thereby identify a fault in the operation of the monitored system” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The claim limitation, as drafted and under a broadest reasonable interpretation, is a functionally claimed generic placeholder that forms a residual vector and identifies a fault in the process of forming the residual vector, for example by determining the values in the residual vector are higher or lower than expected, and associating a particular value as related to a fault in the [monitored] system.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional limitation falls within the “generally linking the use to a particular technological environment” category. See MPEP2106.05(h).
For the foregoing reasons, claim 25 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

wherein the vector encoder is operable to encode an input vector from the measurements of the one or more variable parameters by generating an encoded vector wherein vector components of the encoded vector are represented as a binary number having a number of digits equal to a number of classes into which measured values of one or more variable parameters of the system may be classified; and wherein the vector encoder is operable to repeat the digits of the generated binary number one or more times to form a repeated binary number. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (ii). The limitation, as drafted and under a broadest reasonable interpretation may be performed by generating the components of the encoded vector through a certain procedure. Similar to example (ii) of “a conversion between binary coded decimal and pure binary”, this limitation is encoding data from one format into a repeated binary format. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 25. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 26 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 29, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system as claimed in claim 25 comprising one or more sensors operable to measure the one or more variable parameters of the operational system. This judicial exception is not integrated into a practical application because it is directed to data gathering. See MPEP 2106.04(d) referencing 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring data through  Condition Monitoring and Control for Intelligent Manufacturing. Springer-Verlag London Limited, 2006. p. 1. ISBN-10: 1-84628-268-3.  – “Sensor measurements of the process are then filtered and input to the monitoring and control algorithms”). For the foregoing reasons, claim 29 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 34, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system as claimed in claim 25 comprising an output device comprising a visual and/or audio output device for communicating information to a user. This judicial exception is not integrated into a practical application because it is directed to insignificant post-solution activity. See MPEP 2106.04(d) referencing 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an output device is well understood, routine, and conventional. (See MPEP 2106.05(d)(II) – third set of examples - example iv). Similar to example iv of presenting offers, a generic output device is a well understood means of presenting data. For the foregoing reasons, claim 34 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 39, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 17 comprising measuring at least one value of a variable parameter which may be in one of two categories and generating each vector component as a binary number having a single digit, the single digit being assigned a value of 0 is the measured parameter is in a first state, and a value of 1 if measured in the other of the two states. The limitation “generating each vector component as a binary number having a single digit, the single digit being assigned a value of 0 is the measured parameter is in a first state, and a value of 1 if measured in Condition Monitoring and Control for Intelligent Manufacturing. Springer‐Verlag London Limited, 2006. p. 1. ISBN‐10: 1‐84628‐268‐3. – “Sensor measurements of the process are then filtered and input to the monitoring and control algorithms”). For the foregoing reasons, claim 39 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 40, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 17 comprising measuring at least one value of a variable parameter which may fall into one of two or more categories, and generating each vector component as a binary number having a number of digits corresponding to the number of categories into which the value of the variable parameter may fall. The limitation “generating each vector component as a binary number having a number of digits corresponding to the number of categories into which the value of the variable parameter may fall” is an abstract idea because it is directed to converting data into a particular binary format. See MPEP 2106.04(a)(2)(I)(A) – example (ii). Condition Monitoring and Control for Intelligent Manufacturing. Springer‐Verlag London Limited, 2006. p. 1. ISBN‐ 10: 1‐84628‐268‐3. – “Sensor measurements of the process are then filtered and input to the monitoring and control algorithms”). For the foregoing reasons, claim 40 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 41, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method as claimed in claim 17 comprising measuring at least one value of a variable parameter wherein the values which the variable parameter can take are continuous, and generating each vector component as a binary number having a number of digits corresponding to a number of intervals into which the measured variable parameter may fall. The limitation “generating each vector component as a binary number having a number of digits corresponding to a number of intervals into which the measured variable parameter may fall” is an abstract idea because it is directed to converting data into a particular binary format. See MPEP 2106.04(a)(2)(I)(A) – example (ii). The limitation, as drafted and under a broadest reasonable interpretation may be performed by generating the components of the encoded vector through a Condition Monitoring and Control for Intelligent Manufacturing. Springer‐Verlag London Limited, 2006. p. 1. ISBN‐10: 1‐84628‐268‐ 3. – “Sensor measurements of the process are then filtered and input to the monitoring and control algorithms”). For the foregoing reasons, claim 41 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 15, 21-23, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 6,477,485 (Radulovic).

	With respect to claim 1, Radulovic teaches A method for monitoring the operational state of a system having one or more variable parameters comprising the steps of (see generally [col 2 ln 55]-[col 4 ln 41]): (a) forming an input vector (stream of sensor data, [col 2 ln 62]) containing one or more values for the or each variable parameter of the monitored system (data from each of twenty-one sensors, [col 

	With respect to claim 2, Radulovic teaches all of the limitations of claim 1 as noted above. Radulovic further teaches wherein subtracting the feature vector from the predicted vector comprises subtracting the or each real-number variable within the feature vector (decimal representation of state, [col 3 ln 13]) from a corresponding value in the predicted vector and wherein the corresponding value in the predicted vector is the equivalent vector component of the feature vector (day's matrix is subtracted from base matrix, yielding a deviation matrix, [col 4 ln 33-35]).



	With respect to claim 15, Radulovic teaches all of the limitations of claim 1, as noted above. Radulovic further teaches wherein the at least one value of the or each variable parameter is acquired by monitoring equipment comprising one or more sensors (system 11 is fitted with sensors 12 that provides data via processed signals, [col 2 ln 55-61]).

	With respect to claim 21, Radulovic teaches all of the limitations of claim 1, as noted above. Radulovic further teaches used to monitor the operational state of a system to detect a fault within the system, wherein any discrepancies in identified spatial and temporal changes in the measured value or values of the or each variable parameter are taken to be an indication of a fault within the monitored system (scalar deviation is judged by comparison;  if it falls within values of low likelihood, it is deemed abnormal, [col 4 ln 37-41]; note that an abnormality identifies a system malfunction, [col 2 ln 11]).

	With respect to claim 22, Radulovic teaches all of the limitations of claim 21, as noted above. Radulovic further teaches wherein a fault is identified when at least one component of the feature vector differs from a corresponding vector component of the predicted vector such that one or more of the components of the residual vector are not equal to zero, or when two or more components of the feature vector differ from a corresponding vector component of the predicted vector such that two  or more of the components of the residual vector are not equal to zero, or when the magnitude of the 

	With respect to claim 23, Radulovic teaches all of the limitations of claim 22, as noted above. Radulovic further teaches isolating one or more components of a system in the event a fault has been identified in the operation of the system (perform the same analysis by not including data from first sensor, second sensor, etc.; because deviation goes away when fourth sensor removed, abnormality isolated to fourth sensor, [col 5 ln 6-18]).

	With respect to claim 25, Radulovic teaches A residual vector formation system for performing for monitoring the state of an operational system, the residual vector formation system comprising (see generally FIG. 1): a vector encoder for encoding an input vector from measurements of one or more variable parameters of the operational system to form a feature vector (processor configured to identify 100 most frequent states, and vectors X_i are converted into states S_k with k<=100, [col 3 ln 10-17]); a prediction engine for generating a predicted vector characterising the predicted state of the operational system wherein the predicted vector is generated by using a Markov chain to statistically model the probability of various spatial or temporal transitions occurring on the basis of one or more previously generated feature vectors ( processor configured to utilize Markov chain to build an empirical distribution of daily deviations, [col 3 ln 53-55], and statistically model the probability of temporal transitions of 5 previous states, [col 3 ln 37-51]); and a residual vector generator for forming a residual vector from the generated feature and predicted vectors (processor configured to subtract day's matrix from base matrix, yielding a deviation matrix, [col 4 ln 33-35]), so as to thereby identify a fault in the operation of the monitored system (perform process without including data from each sensor until 

	With respect to claim 29, Radulovic teaches all of the limitations of claim 25, as noted above. Radulovic further teaches one or more sensors operable to measure the one or more variable parameters of the operational system (system 11 is fitted with sensors 12 that provides data via processed signals, [col 2 ln 55-61]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,477,485 (Radulovic) in view of U.S. Pub 2011/0144819 (Andrews).
With respect to claim 5, Radulovic teaches all of the limitations of claim 2, as noted above. Radulovic does not teach wherein each time a feature vector is generated, the feature vector is additionally incorporated into a statistical model for generating a further predicted vector for use in analysis of a subsequently formed feature vector.
However, Andrews teaches wherein each time a feature vector is generated, the feature vector is additionally incorporated into a statistical model for generating a further predicted vector for use in analysis of a subsequently formed feature vector (constantly and continuously monitored, each time the hybrid estimator detects that a new appliance has just recently turned on (with some high probability), 
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic with Andrews because this is applying a known technique (Andrews) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except for additionally incorporating each newly generated feature vector in to the statistical model of the system. Radulovic is ready for improvement because the empirical distribution of typical daily variation of the system may change over time, (Radulovic [col 4 ln 20-21]). Andrews teaches a known technique of constantly and continuously updating the underlying model of the system, in order to keep the accuracy of the model updated, (Andrews [0066] lines 1-3). One having ordinary skill in the art would have recognized that applying the known technique in Andrews of constantly and continuously updating the underlying model with new training instances would yield the predictable result of keeping the statistical model of Radulovic accurate, (Andrews [0066] line 3). Therefore, it would have been obvious to combine Radulovic with Andrews to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 34, Radulovic teaches all of the limitations of claim 25 as noted above. Radulovic does not teach an output device comprising a visual and/or audio output device for communicating information to a user.
However Andrews teaches an output device comprising a visual and/or audio output device for communicating information to a user (displace devices, [0046] line 24]).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic with Andrews because a teaching, suggestion, or motivation in the prior art would have led .
	


Claim 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,477,485 (Radulovic) in view of U.S. Pub 2005/0232096 (Van Helvoirt).
With respect to claim 10, Radulovic teaches all of the limitations of claim 9, as noted above. Radulovic does not teach wherein feature vectors deemed to correlate are clustered together into a single system state.
However, Van Helvoirt teaches wherein feature vectors deemed to correlate are clustered together into a single system state (in the process of: collect defect data signals and preprocess, signal mapping, clustering, and class modeling, the output of the signal mapping step is analogous to creating a feature vector because it extracts a limited set of characteristic properties, and this feature vector/characteristic properties then act as the input into the next step of clustering, [0059] lines 5-10).
It would have been obvious to one skilled in the art before the effective filing date to combine  Radulovic with Van Helvoirt because this is applying a known technique (Van Helvoirt) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except for clustering. Radulovic is ready for improvement because the 

With respect to claim 11, Radulovic in view of Van Helvoirt teaches all of the limitations of claim 10 as noted above. Radulovic does not teach clustering feature vectors which are separated by a pre-determined distance in feature space and wherein clustering of two or more feature vectors is expressed by a clustered vector in the same feature space.
However, Van Helvoirt teaches clustering feature vectors which are separated by a pre-determined distance in feature space (clustering the vectors of properties by determining mutual distances between these vectors, [0061] lines 1-6, and distance 81 is given to define clusters, [0077] lines 17-20) and wherein clustering of two or more feature vectors is expressed by a clustered vector in the same feature space (form the merged cluster in the set H, [0065]; note that the set H includes 2L – 1 labels, where L is the original entities, which are vectors of properties, [0061] lines 17 and 5).
It would have been obvious to one skilled in the art before the effective filing date to combine  Radulovic with Van Helvoirt because this is applying a known technique (Van Helvoirt) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except for clustering. Radulovic is ready for improvement because the modeling is limited to 100 states even though 120 states exist, (Radulovic [col 3 ln 7-10]). Van Helvoirt 

With respect to claim 14, Radulovic in view of Van Helvoirt teaches all of the limitations of claim 11, as noted above. Radulovic does not teach wherein the clustering process is repeated one or more times, the method comprising, for the second and subsequent runs of the clustering process, clustering; two or more feature vectors together; one or more feature vectors with one or more generated cluster vectors-or two or more cluster vectors.
However, Van Helvoirt teaches wherein the clustering process is repeated one or more times, the method comprising, for the second and subsequent runs of the clustering process, clustering; two or more feature vectors together; one or more feature vectors with one or more generated cluster vectors-or two or more cluster vectors (agglomerative hierarchal clustering, [0061] lines 9-11; see also FIG. 8).
It would have been obvious to one skilled in the art before the effective filing date to combine  Radulovic with Van Helvoirt because this is applying a known technique (Van Helvoirt) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except for clustering. Radulovic is ready for improvement because the modeling is limited to 100 states even though 120 states exist, (Radulovic [col 3 ln 7-10]). Van Helvoirt teaches a known technique of agglomerative hierarchal clustering, (Van Helvoirt [0061] lines 10-11), that would allow all 120 states to be clustered into a suitable number of classes, (Van Helvoirt [0078] . 

Claim 17, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,477,485 (Radulovic) in view of U.S. Pat 9,257,988 (Vaidyanathan). 	
With respect to claim 17, Radulovic teaches all of the limitations of claim 1, as noted above. Radulovic further teaches generating each vector component of the encoded vector as a binary number having a number of digits equal to a number of classes into which measured values of one or more variable parameters of the system may be classified, each digit of the binary number corresponding to a specific class (each digit of the 21-bit vector corresponds to twenty-one sensors, [col 2 ln 57]; [col 2 ln 67]; [col 3 ln 13]).
Radulovic does not teach wherein the generated binary number is repeated one or more times to form a repeated binary number.
However, Vaidyanathan teaches wherein the generated binary number is repeated one or more times to form a repeated binary number (as seen in table 6 rows 1-2, bit slice mapping unit generates just one part of the output subset at a time, which allows mapping unit repeated the n-bit word, [col 22 ln 55-64]).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic with Vaidyanathan because this is applying a known technique (Vaidyanathan) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except repeating the binary number. Radulovic is ready for improvement because processor 15 may only have a limited number of pins but has larger dimensionality input 

With respect to claim 20, Radulovic in view of Vaidyanathan teaches all of the limitations of claim 17, as noted above. Radulovic does not teach wherein the repeated binary number is formed by repeating the whole of the generated binary number, or by repeating each of the digits of the generated binary number in turn. 
However, Vaidyanathan teaches wherein the repeated binary number is formed by repeating the whole of the generated binary number, or by repeating each of the digits of the generated binary number in turn (in table 6 row 2, the bit pattern 0001 is repeated four times to get 16-bit pattern 0001000100010001, [col 23 ln 1-16]).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic with Vaidyanathan because this is applying a known technique (Vaidyanathan) to a known method (Radulovic) ready for improvement to yield predictable results. Radulovic is the base reference that teaches all limitations except repeating the binary number. Radulovic is ready for improvement because processor 15 may only have a limited number of pins but has larger dimensionality input requirements in order to process the sensor data and send notable prognostic or diagnostic information 

With respect to claim 26, Radulovic teaches all of the limitations of claim 25, as noted above. Radulovic further teaches wherein the vector encoder is operable to encode an input vector from the measurements of the one or more variable parameters by generating an encoded vector wherein vector components of the encoded vector are represented as a binary number having a number of digits equal to a number of classes into which measured values of one or more variable parameters of the system may be classified (each digit of the 21-bit vector corresponds to twenty-one sensors, [col 2 ln 57]; [col 2 ln 67]; [col 3 ln 13]).
Radulovic does not teach wherein the vector encoder is operable to repeat the digits of the generated binary number one or more times to form a repeated binary number.
However, Vaidyanathan teaches wherein the vector encoder is operable to repeat the digits of the generated binary number one or more times to form a repeated binary number (as seen in table 6 rows 1-2, bit slice mapping unit generates just one part of the output subset at a time, which allows mapping unit repeated the n-bit word, [col 22 ln 55-64]).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic with Vaidyanathan because this is applying a known technique (Vaidyanathan) to a known . 

Claim 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,477,485 (Radulovic) in view of U.S. Pat 9,257,988 (Vaidyanathan) in further view of U.S. Pub 2011/0144819 (Andrews).

	With respect to claim 39, Radulovic in view of Vaidyanathan teaches all of the limitations of claim 17, as noted above. Neither Radulovic nor Vaidyanathan teaches measuring at least one value of a variable parameter which may be in one of two categories and generating each vector component as a binary number having a single digit, the single digit being assigned a value of 0 is the measured parameter is in a first state, and a value of 1 if measured in the other of the two states.
	However, Andrews teaches measuring at least one value of a variable parameter which may be in one of two categories and generating each vector component as a binary number having a single digit, 
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic in view of Vaidyanathan with Andrews because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Radulovic in view of Vaidyanathan discloses a system that teaches all of the claimed features except for specifically mapping one value of a variable parameter to two categories – 1 or 0. Andrews teaches that the operating modes of devices can be mapped to 1 for on and 0 for off, (Andrews [0048] line 16). A person having skill in the art would have a reasonable expectation of successfully mapping some of the observed events in Radulovic such as car call, floor switch, or compressor turn-on, (Radulovic [col 2 ln 5-6]), by modifying Radulovic to have sensors read these events as specific mappings of 0 for off or FALSE and 1 for on or TRUE. Therefore, it would have been obvious to combine Radulovic in view of Vaidyanathan with Andrews to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 40, Radulovic in view of Vaidyanathan teaches all of the limitations of claim 17, as noted above. Radulovic does not teach measuring at least one value of a variable parameter which may fall into one of two or more categories, and generating each vector component as a binary number having a number of digits corresponding to the number of categories into which the value of the variable parameter may fall.
However, Vaidyanathan teaches generating each vector component as a binary number having a number of digits corresponding to the number of categories into which the value of the variable 
Neither Radulovic nor Vaidyanathan teaches measuring at least one value of a variable parameter which may fall into one of two or more categories.
However, Andrews teaches measuring at least one value of a variable parameter which may fall into one of two or more categories (operating modes of devices are constrained to 0 for off and 1 for on, [0048] line 16; and an appliance such as a washing machine with multiple stages, such as appliance 2 in FIGS. 1-2, are modeled as multiple systems, meaning when one state is on it would be set to 1, and the other two states would be set to 0, [0050] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic in view of Vaidyanathan with Andrews because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Radulovic in view of Vaidyanathan discloses a system that teaches all of the claimed features except for specifically generating a binary number with a number of digits corresponding to the number of categories. Andrews teaches that the operating modes of devices can be mapped to 1 for on and 0 for off, (Andrews [0048] line 16); and split up into multiple devices if the device has more than one state, (Andrews [0050] lines 1-9). A person having skill in the art would have a reasonable expectation of successfully mapping some of the observed events in Radulovic such as car call, floor switch, or compressor turn-on with multiple states, (Radulovic [col 2 ln 5-6]), by modifying Radulovic to have sensors read these events as specific mappings for each state such as 100, 010, and 001 for the three phases of a washing machine, (Andrews [0050] lines 8 and FIG. 2 appliance 2). Furthermore, Vaidyanathan specifically shows how three states (e.g. the first three rows of Table 1 column S_0) can be mapped to three binary digits by giving each category its own digit, (Vaidyanathan [col 5 ln 40-42]). .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,477,485 (Radulovic) in view of U.S. Pat 9,257,988 (Vaidyanathan) in further view of U.S. Pat. 6,397,200 (Lynch, Jr.).
With respect to claim 41, Radulovic in view of Vaidyanathan teaches all of the limitations of claim 17, as noted above. Neither Radulovic nor Vaidyanathan teaches measuring at least one value of a variable parameter wherein the values which the variable parameter can take are continuous, and generating each vector component as a binary number having a number of digits corresponding to a number of intervals into which the measured variable parameter may fall.
However, Vaidyanathan teaches generating each vector component as a binary number having a number of digits corresponding to a number of intervals into which the measured variable parameter may fall (one-hot decoding binary 01, 10, 11 mapped to 001, 010, 100, respectively as seen in table 1 col S_0, [col 5 ln 35]).
Neither Radulovic nor Vaidyanathan teaches measuring at least one value of a variable parameter wherein the values which the variable parameter can take are continuous.
However, Lynch, Jr. teaches measuring at least one value of a variable parameter wherein the values which the variable parameter can take are continuous (two or more classes mapped to M possible symbols to create binary valued features (0, 0, 0), (0, 0, 1), …, (1, 1, 1), if M = 8, [col 3 ln 33-44]; if features are continuous, discretize to M possible symbols by setting thresholds for each percentile, [col 4 ln 45-50]).
It would have been obvious to one skilled in the art before the effective filing date to combine Radulovic in view of Vaidyanathan with Lynch Jr. because this is applying a known technique (Lynch Jr.) .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2017/0315855
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129